DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I, II and III, as set forth in the Office action mailed on 07/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 07/08/2021 is withdrawn.  Claims 9-15, directed to an electronic device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 9-15 are Rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art Hakkaku (US 2017/0106590 – of record), teaches a shaping apparatus (10) (see Fig. 1a) comprising:
 a print head (202) to move relative to a platform (18) parallel to a first axis to deliver a print agent (ink) to the platform (see Fig. 1a;[0036-0037],[0053]), and a cooling system (304,306,308) including a first air duct (306) coupled to the print head (202) and to provide air to the print head, wherein the print head is 
However, similarly, as noted in the applicants remarks, the Examiner also agrees that none of the documents/prior art teaches the print head is capable to move relative to the first air duct parallel to a second axis, the second axis oriented at a non-zero angle relative to the first axis
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-8, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 9, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an electronic device as instantly claimed is that while the prior art Hakkaku (US 2017/0106590 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, teaches shaping apparatus (10) (see Fig.1b) comprising: a housing (12); a carriage (14) disposed within the housing to move relative to the housing parallel to a first axis; a print head (202) disposed within the carriage (see Fig. 1a;[0036-0037],[0053]); and a cooling system (304,306,308) including a first air duct (306) to provide air to the print head, and wherein the first air duct is to move with the carriage parallel to the first axis (i.e. carriage (14) moving the head (12) including the print head (202) with the first air duct (306) together parallel to the first axis) (see Fig. 1b;[0041-0043]).  However, Hakkaku fails to teach or suggest an indexing sled disposed within the housing to move with the carriage parallel to the first axis and to move relative to the carriage parallel to a second axis, the second axis oriented at a non-zero angle relative to the first axis; wherein the print head is to move with the indexing sled parallel to the first axis and the second axis, and wherein the first air duct is to move with the carriage parallel to the first axis.
Therefore, claim 9 is deemed novel and non-obvious over the prior art of record.
Regarding claims 10-13, they depend from claim 9; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 14, the closest prior art Hakkaku (US 2017/0106590 – of record), teaches a shaping apparatus (10) (see Fig. 1a) comprising:
However, Hakkaku fails to teach or suggest the second air duct movably coupled to the first air duct, wherein the first air duct is to move with the second air duct and the print head parallel to the first axis, and wherein the second air duct is to move with the print head parallel to the second axis relative to the first air duct
Therefore, claim 14 is deemed novel and non-obvious over the prior art of record.
Regarding claim 15, it depends from claim 14; thus, they are also deemed novel and non- 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743